Citation Nr: 1620358	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  09-10 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico



THE ISSUE

Entitlement to service connection for a psychiatric disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from October 1966 to October 1968.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from  September 2007 and December 2007 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.

Initially, the Board notes that a hearing was held before a Decision Review Officer at the RO in May 2009; however, the transcript of that proceeding shows that the Veteran specifically limited his testimony to a separate appeal for an increased evaluation claim.  The Veteran also requested a hearing before the Board at the RO in his March 2009 substantive appeal; however, he cancelled his request in an October 2009 written statement.  Thus, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(e) (2015).

In a September 2014 decision, the Board denied, among other things, the claim for service connection for a psychiatric disorder.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In June 2015, the Court granted a Joint Motion for Partial Remand (Joint Motion) filed by the parties and remanded the psychiatric disorder claim to the Board.  Based on the foregoing, the issue in appellate status is as stated above.

The Board remanded the case for further development in July 2015.  The case has since been returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS).  The Virtual VA claims file contains documents that are either duplicative of the evidence in the VBMS claims file or not relevant to the issue on appeal, with the exception of an April 2014 written appellate brief, as well as additional VA treatment records already considered by the Agency of Original Jurisdiction (AOJ).
The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal. Although the Board sincerely regrets the additional delay, in light of the Joint Motion and on review of the record, the Board finds that additional development is necessary prior to final adjudication of the Veteran's claim to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.  Specifically, in the Joint Motion, the parties agreed that the Board erred in its determination that a VA examination was not necessary, inasmuch as it did not fully consider the Veteran's statements as to the circumstances of his service.  Although the Veteran underwent an examination in November 2015, the Board finds that an additional examination is necessary.  

The Veteran has contended that he developed a psychiatric disorder due to his experiences while assigned to the USS Boston, including missions when the vessel was located off the coast of Vietnam.  See, e.g., May 2007, September 2007, and October 2012 written statements.  The record shows that he was assigned to the USS Boston (CAG-1) as a boatswain's mate.  See, e.g., DD 214 and 1968 service treatment records.

The record also shows that the Veteran has previously been diagnosed with various psychiatric disorders.  See May 1992 VA treatment record (anxiety disorder, social phobia, depressive features) and May 1995 VA examination report (moderate anxiety disorder not otherwise specified (NOS) with depressive features).  In April 2006, the Veteran sought VA treatment and described an in-service incident that he believed was the cause of his current problems.  The diagnosis was rule out (r/o) anxiety disorder.  In a February 2007 follow-up appointment around the time that the Veteran filed his current claim, another VA treatment provider evaluated the Veteran and provided an assessment of no diagnosis versus anxiety disorder NOS (r/o as per the April 2006 doctor).  It was noted that there would be no medications or treatment plan and that the Veteran was discouraged by the fact that there were no symptoms that qualified for a mental disorder as per the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).

In response to the Board's July 2015 remand, the Veteran was afforded a VA examination in November 2015.  The examiner determined that the Veteran did not have symptoms that would meet the DSM-5 (Fifth Edition) criteria for a mental disorder diagnosis.  In so finding, he indicated that the symptoms the Veteran experienced in 1992 apparently resolved because he did not begin psychiatric treatment again until 2006.  The examiner also noted that the Veteran was discharged from VA outpatient psychiatry after the appointments in 2006 and 2007 due to his lack of symptoms to treat.

On review, although the VA examiner addressed questions related to the Veteran's claimed disorder, he appears to have based his determination, in part, on the fact that the Veteran did not seek treatment for many years after his initial psychiatric disorder diagnoses without clearly explaining the significance of that fact.  In addition, the Veteran's written statements suggest that he is claiming that he has posttraumatic stress disorder (PTSD), and it is unclear if the VA examiner was requested to evaluate whether the Veteran has a PTSD diagnosis based on the examination ordered.  See October 2015 examination request.

In addition, there have been several relevant regulation changes during the course of the Veteran's claim.  Effective July 13, 2010, if a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  See 75 Fed. Reg. 39843, 39852 (July 13, 2010) and 75 Fed. Reg. 41092 (July 15, 2010) (now codified at 38 C.F.R. § 3.304(f)(3)).  The revised version of this regulation applies here.

A mental disorder diagnosis must conform to the DSM-IV, or, for claims received by or pending before the AOJ on or after August 4, 2014, the DSM-5.  See 38 C.F.R. §§ 4.125, 4.130; 79 Fed. Reg. 45093 (Aug. 4, 2014).  However, since this case was certified to the Board prior to that time, the Veteran may still establish service connection based on a DSM-IV diagnosis.

Based on the foregoing, an additional VA examination and medial opinion are needed for further clarification.

While the case is on remand, the AOJ should secure the Veteran's service personnel records, as they may be relevant to the claim.  The AOJ should also provide the Veteran with any necessary notice for his claim, as the prior notice letter did not address service connection for PTSD.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain and associate the Veteran's complete service personnel records with the claims file.

2.  The AOJ should provide the Veteran with all outstanding notice for his claim.  The letter should provide him with the relevant provisions for service connection for PTSD.

3.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his psychiatric disorders.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records, including any records dated from October 2012 to the present.  See January 2013 CAPRI printout (any additional records obtained at that time do not appear to be associated with the claims file).

4.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any current psychiatric disorder that may be present.  Any studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.

The Veteran has contended that he developed a psychiatric disorder due to his experiences while assigned to the USS Boston, including missions when the vessel was located off the coast of Vietnam.  See, e.g., May 2007, September 2007, and October 2012 written statements.  The record shows that he was assigned to the USS Boston (CAG-1) as a boatswain's mate.  See, e.g., DD 214 and 1968 service treatment records.

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current psychiatric disorders.  If any previously diagnosed psychiatric disorder is not found on examination, the examiner should address the prior diagnoses of record.  See May 1992 VA treatment record (anxiety disorder, social phobia, depressive features); May 1995 VA examination report (moderate anxiety disorder not otherwise specified with depressive features); November 2015 VA examination report, providing content of VA treatment records from April 2006 (r/o anxiety disorder) and February 2007 (no diagnosis versus anxiety disorder NOS (r/o as per the April 2006 doctor)).

For each diagnosis identified other than PTSD under either the DSM-IV or DSM-5 criteria, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service, including any circumstances therein. 

With respect to PTSD, the AOJ should provide the examiner with a summary of any verified in-service stressors and instruct the examiner that only these events and any stressors related to fear of hostile military or terrorist activity may be considered for the purpose of determining whether exposure to an in-service stressor has resulted in PTSD.  The examiner should determine whether the diagnostic criteria to support the diagnosis of PTSD under either the DSM-IV or DSM-5 criteria have been satisfied.  If the PTSD diagnosis is deemed appropriate, the examiner should comment on the link between the current symptoms and any verified in-service stressor and the fear of hostile military or terrorist activity.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Copies of all pertinent records in the Veteran's claims file, or, in the alternative, the entire claims file, must be made available to the examiner for review.

5.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be readjudicated by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




